Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive application filed on 11/08/2020. Claims 1-15 are pending.

	EXAMINER’S AMENDMENT
Examiner amendments include amendment to claim 1, 6, 11 and cancel claim 2, 7 and 12 to be entered as examiner amendment as authorized by Mr. Steven M. Greenburg, Attorney (registration # 44,725) in a telephone interviews held on May 20, 2022 and an interview summary of which is attached herewith. Therefore, the claims 1, 3-6, 8-11 and 13-15 are pending.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	The application has been amended as follows:

1. 	(Currently Amended) A method for managing the resale of a partial interest in an online wager, the method comprising:
assembling an arrangement of user interface controls in a user interface to an online wagering system tracking a multiplicity of online wagers, each having separate time of purchase odds, a paid price of acquisition and a corresponding owner;
displaying the user interface in a display of a subscriber to the online wagering system;
tracking different contemporaneous odds for each of the multiplicity of online wagers; and, 
rendering an overlay over at least a portion of the user interface, the overlay defining a heads up display including as a first user interface control, an activation button activating a process to transact a partial interest in a selected one of the multiplicity of online wagers, and as a second user interface control, a meter showing a time remaining before receiving an outcome for the selected one of the multiplicity of online wagers, and also a variance between a corresponding one of the contemporaneous odds and time of purchase odds for the selected one of the multiplicity of online wagers, 
wherein the heads up display further includes a chat user interface control the control comprising program instructions adapted to display chat messages exchanged between the subscriber to the online wagering system and a different subscriber to the online wagering system seeking to transact the partial interest in the selected one of the multiplicity of online wagers.
2.	(Cancelled)  

3. 	(Original) The method of claim 1, wherein the heads up display further includes a count of a number of other subscribers to the online wagering system who have set a watch on the selected one of the multiplicity of online wagers, and also a count of a number of the other subscribers to the online wagering system who have placed a bid to acquire a partial interest in the selected one of the multiplicity of online wagers.

4. 	(Original) The method of claim 1, wherein the heads up display further includes an audio feedback control transforming a magnitude of change in the variance into an audio sound output through the user interface.

5. 	(Original) The method of claim 1, wherein the heads up display further includes a history window listing a history of events associated with the selected one of the multiplicity of online wagers and corresponding odds existing at a time of each of the events in the listing.

6. 	(Currently Amended) An online wager data processing system adapted for managing a partial sale of an online wager through a heads up display, the system comprising:
a host computing platform comprising one or more computers, each comprising memory and at least one processor;
an online wagering system managing a multiplicity of online wagers by different subscribers including tracking the multiplicity of online wagers, each having separate time of purchase odds, a paid price of acquisition and a corresponding owner, tracking different contemporaneous odds for each of the multiplicity of online wagers, assembling an arrangement of user interface controls in a user interface to the online wagering system and displaying the user interface in a display of a subscriber to the online wagering system; and,
a heads up display module comprising computer program instructions enabled while executing in the host computing platform to render an overlay over at least a portion of the user interface, the overlay defining a heads up display including as a first user interface control, an activation button activating a process to transact a partial interest in a selected one of the multiplicity of online wagers, and as a second user interface control, a meter showing a time remaining before receiving an outcome for the selected one of the multiplicity of online wagers, and also a variance between a corresponding one of the contemporaneous odds and time of purchase odds for the selected one of the multiplicity of online wagers, 
wherein the heads up display further includes a chat user interface control the control comprising program instructions adapted to display chat messages exchanged between the subscriber to the online wagering system and a different subscriber to the online wagering system seeking to transact the partial interest in the selected one of the multiplicity of online wagers.

7. 	(Cancelled) 

 8. 	(Original) The system of claim 6, wherein the heads up display further includes a count of a number of other subscribers to the online wagering system who have set a watch on the selected one of the multiplicity of online wagers, and also a count of a number of the other subscribers to the online wagering system who have placed a bid to acquire a partial interest in the selected one of the multiplicity of online wagers.

9. 	(Original) The system of claim 6, wherein the heads up display further includes an audio feedback control transforming a magnitude of change in the variance into an audio sound output through the user interface.

10. 	(Original) The system of claim 6, wherein the heads up display further includes a history window listing a history of events associated with the selected one of the multiplicity of online wagers and corresponding odds existing at a time of each of the events in the listing.

11. 	(Currently Amended) A computer program product for managing the resale of a partial interest in an online wager, the computer program product including a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform steps including:
assembling an arrangement of user interface controls in a user interface to an online wagering system tracking a multiplicity of online wagers, each having separate time of purchase odds, a paid price of acquisition and a corresponding owner;
displaying the user interface in a display of a subscriber to the online wagering system;
tracking different contemporaneous odds for each of the multiplicity of online wagers; and,
rendering an overlay over at least a portion of the user interface, the overlay defining a heads up display including as a first user interface control, an activation button activating a process to transact a partial interest in a selected one of the multiplicity of online wagers, and as a second user interface control, a meter showing a time remaining before receiving an outcome for the selected one of the multiplicity of online wagers, and also a variance between a corresponding one of the contemporaneous odds and time of purchase odds for the selected one of the multiplicity of online wagers, 
wherein the heads up display further includes a chat user interface control the control comprising program instructions adapted to display chat messages exchanged between the subscriber to the online wagering system and a different subscriber to the online wagering system seeking to transact the partial interest in the selected one of the multiplicity of online wagers.

12. 	(Cancelled) 

13. 	(Original) The computer program product of claim 11, wherein the heads up display further includes a count of a number of other subscribers to the online wagering system who have set a watch on the selected one of the multiplicity of online wagers, and also a count of a number of the other subscribers to the online wagering system who have placed a bid to acquire a partial interest in the selected one of the multiplicity of online wagers.

14. 	(Original) The computer program product of claim 11, wherein the heads up display further includes an audio feedback control transforming a magnitude of change in the variance into an audio sound output through the user interface.

15. 	(Original) The computer program product of claim 11, wherein the heads up display further includes a history window listing a history of events associated with the selected one of the multiplicity of online wagers and corresponding odds existing at a time of each of the events in the listing.

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: “tracking different contemporaneous odds for each of the multiplicity of online wagers; and, rendering an overlay over at least a portion of the user interface, the overlay defining a heads up display including as a first user interface control, an activation button activating a process to transact a partial interest in a selected one of the multiplicity of online wagers, and as a second user interface control, a meter showing a time remaining before receiving an outcome for the selected one of the multiplicity of online wagers, and also a variance between a corresponding one of the contemporaneous odds and time of purchase odds for the selected one of the multiplicity of online wagers, wherein the heads up display further includes a chat user interface control the control comprising program instructions adapted to display chat messages exchanged between the subscriber to the online wagering system and a different subscriber to the online wagering system seeking to transact the partial interest in the selected one of the multiplicity of online wagers “ in an online wager data processing system and method for managing a partial sale of an online wager through a heads up display.
The reasons for allowance for all the other independent is the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The order of combination elements of claims as amended above is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application by providing a technical solution to problem of  requirement to wager to await for outcome or seek manual private secondary transactions of complete wager aimed at sale of entire wager to a purchaser outside of an online wagering system depriving valuable real-time information and ability to coordinate optimal sale of an existing wager amongst multiple different bidders resulting sub-optimal and delayed information transaction on one-to-one basis without the benefit of competitive bidding (see paragraph [0007-0009]). The claims provide novel and non-obvious method of head-up displays for the partial sale of an online wager and managing the resale of a partial interest in an online wager system tracking multiplicity of online wagers each wager having a separate time of purchase odds, a paid price for acquisition and  a corresponding owner (see paragraph [0009]). The claims further provides two interface controls  comprising dynamically changing amount of time remaining in selected wager  with variance of odds in a meter, and activating a partial interest between contemporaneous odds for selected wagers in the wager listing and each subscriber enabled to propose, negotiate and accept transaction of all or part of an existing wager without leaving a view to online wagering system using contemporaneous accurate information and as between multiple different bidding subscribers in the face of a multiplicity of different possible wagers for purchase (see paragraph [0025 and 0033]).Therefore, the claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility 
As per cited/searched prior arts, the notable prior art of Cornett disclosed calculating odds in multi-participant wagering using advanced platform. The International Publication prior art of Marantelli disclosed multiple player betting in a unique product contributing or crowdfund to one or more ticket and behaving as a single player and the player winning  the bet may sell  full or partial buy-out offer (see abstract). The Non-Patent literature of Wang et al. disclosed online gambling wager distribution (see abstract). Therefore, claims 1, 3-6, 8-11 and 13-15 are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        05/20/2022